     Case 1:17-cv-03814-SJ-RML Document 62 Filed 01/15/20 Page 1 of 7 PageID #: 231




                                             WWW.MKCLAWGROUP.COM
                                        LAW OFFICES OF MICHAEL K. CHONG, LLC

               NEW YORK:                              FORT LEE:                         HOBOKEN:
     1250 BROADWAY, 36TH FL. STE. 300         2 EXECUTIVE DRIVE, STE. 720       300 HUDSON STREET. STE. 10
        NEW YORK, NEW YORK 10001              FORT LEE, NEW JERSEY 07024        HOBOKEN, NEW JERSEY 07024
              (212) 726-1104                        (201) 947-5200                    (201) 708-6675
            FAX (212) 726-3104                    FAX (201) 708-6676               FAX (201) 708-6676

                                                * Please Reply to: FORT LEE    EMAIL: MKC@MKCLAWGROUP.COM

                                                 January 15, 2020

Via ECF; Total Pages: 7
Hon. Sterling Johnson, Jr., U.S.D.J.
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

           Re:     Cantu-Mariano v. Elite Cafe Inc. et al
                   Docket No. 1:17-cv-03814-SJ-RML

 Dear Judge Johnson:

         This office is currently counsel of record for Defendants B & I Elite Café, LLC and
 Benjamin Haimoff (“Defendants” or "Haimoff Defendants") in the above referenced matter. I
 write in response to Plaintiff's counsel's Response to Order to Show Cause to the court dated
 January 6. 2020 (Doc 58).

1.         Plaintiff's counsel's Response to Order to Show Cause to the court dated January 13,
           2020 (Doc 60) is woefully inadequate.

        Plaintiff's counsel's response is woefully inadequate and fails to Show Cause why
sanctions should not be imposed and this matter should not be dismissed for failure to prosecute.
Plaintiff's counsel does not even make the effort to submit a sworn Affidavit or Certification as to
the facts, warranting his failure to prosecute this matter.

        No Certification of Counsel is submitted attesting to the facts of why he has breached the
court's procedures concerning adjournments, which must be made at least 48 hours prior to any
conference.

        No Certification of Counsel is submitted with attached Exhibits of Plaintiff's counsel's
lengthy vacation trip to Europe, including a trip itinerary, airline tickets, hotel reservations or the
like. Such documents would show the date this trip was booked. One can reasonably conclude,
such an extensive vacation to "Europe" was booked many weeks or even months in advance of
                                                          1
     Case 1:17-cv-03814-SJ-RML Document 62 Filed 01/15/20 Page 2 of 7 PageID #: 232


the January 7, 2020 conference.

       No Affidavits are submitted from the other attorneys in his office attesting that they were
not available to appear for the January 7, 2020 conference before Your Honor. Yet, Plaintiff's
counsel contends "none" of the attorneys in his office were available.

       Plaintiff's counsel merely submits a thin letter blaming others for his failure to appear to a
court ordered conference or comply with Your Honor's well established rules that all
adjournments be made at least 48 hours in advance, because he was on a "European vacation."

       Apparently Plaintiff's counsel's European vacation plans take precedent over the court's
valuable and limited time, and the court's staff who must be burdened unnecessarily with
additional work reviewing and responding to same.

         Plaintiff's weak submission does not Show Cause why a sanction should not be issued and
why the action should not be dismissed for failure to prosecute. As such, Defendants respectfully
request their reasonable attorney's fees in relation to Plaintiff's failure to comply with Your
Honor's long standing rules concerning adjournments, and dismissal of Plaintiff's Complaint for
failure to prosecute.

2.       A Continued Pattern - Failure to Prosecute - Failure to Comply with 3 Court
         Orders

         Briefly, this is a wage and hour case brought pursuant to the FLSA and NYLL. Plaintiff
 was initially employed by the defaulting co-defendants Elite Café, Inc. and Eved Nisanov
 ("Nisanov Defendants") from December 3, 2012 through September 12, 2016 (approximately 4
 years). On or about September 12, 2016, Defendant B & I Elite Café, LLC purchased the
 restaurant equipment and inventory from Elite Café and Nisanov, and took over the location and
 established an entirely new restaurant. See Doc 41.

        Defendants B & I Elite Café, Inc. and Haimoff ("Haimoff Defendants") thereafter
 operated an entirely new restaurant at the site of the former Elite Café. Plaintiff was employed
 by B & I Elite Café, LLC for approximately four (4) months from September 13, 2016 until
 January 26, 2017 with the Haimoff Defendants. Thus, the liability, if any, of B & I Elite Café,
 LLC and Haimoff is limited to a four (4) month period of time out of the total four plus years of
 employment on which Plaintiff’s wage claims are based.

       Plaintiff's counsel has pled "successor liability" in an effort to hold B & I Elite Café,
 LLC and Benjamin Haimoff liable for the wage claims for the entire four year period of
 employment, as the "Nisanov Defendants" are in default.



                                                    2
  Case 1:17-cv-03814-SJ-RML Document 62 Filed 01/15/20 Page 3 of 7 PageID #: 233
        As indicated in the court docket, Plaintiff's counsel was ordered THREE TIMES to
 move for certificates of default against the "Nisanov Defendants" with motions for default
 judgment to be held in abeyance, to no avail. (See 10/11/17, 2/28/18 and 5/3/18 Minute Entries,
 copies provided below).


10/11/2017        Minute Entry for proceedings held before Magistrate Judge Robert M. Levy: One
                  individual and 2 corporate defendants have not answered. Plaintiff will move for
                  certificates of default; motions for default judgment will be held in abeyance
                  until resolution of the claims against the answering defendants. Hearing held
                  on 10/11/2017 (Levy, Robert) (Entered: 10/11/2017)


02/28/2018        Minute Entry for proceedings held before Magistrate Judge Robert M. Levy: Louis
                  Leon, Michael Chong. (1) On or before 3/2/18, Mr. Leon will provide a draft
                  amended complaint and stipulation to add the owner of B&I Elite Cafe LLC as a
                  defendant. Mr. Chong will advise whether he consents by 3/5/18. (2) On or before
                  3/2/18, Mr. Chong will produce records relating to the defense that his clients did
                  not do business in 2017 that reached the $500,000 income threshold. (3) Mr. Leon
                  reports that defendant Eyed Nisanov intends to appear through counsel
                  shortly. If he does not do so, plaintiff shall move for a certificate of default
                  against the non-responding defendants. (4) The discovery deadline is extended
                  to 4/30/18. Next conference 4/23/18 at 10:30 (tel)(status). Status Conference held
                  on 2/28/2018 (Levy, Robert) (Entered: 02/28/2018)

        * This 02/28/2018 entry documents that Mr. Leon was communicating with Nisanov in
 the other matter noted below: Ayala-Zacarias v. Benjys Kosher Pizza & Dairy Restaurant,
 Inc., Eved Nisanov et al, Docket No: 1:17-cv-00682


05/03/2018       Minute Entry for proceedings held before Magistrate Judge Robert M. Levy: Louis
                 Leon, Michael Chong. (1) Evan Nisanov has not appeared. Plaintiff will seek a
                 certificate of default against the non-responding defendants. (2) The parties
                 disagree about the key issue of successor liability and will advise at the next
                 conference whether they have resolved this issue. Plaintiff will serve requests for
                 admissions and other written discovery by 5/11/18. All discovery shall be
                 completed by 7/13/18. Next conference 7/18/18 at 12:00 (tel)(close of discovery).
                 Status Conference held on 5/3/2018 (Levy, Robert) (Entered: 05/03/2018)


       Despite three (3) court orders, Plaintiff's counsel has not complied by moving for certificates
of default against the "Nisanov Defendants." This is a clear failure to prosecute.
       Had Plaintiff's counsel complied with the above three (3) court orders, this matter would have
been resolved months if not years ago -- as the "Haimoff Defendants" have made substantial
settlement offers to resolve the four (4) month claim against them, to no avail.
        Instead Plaintiff's counsel has been seeking to extort the Haimoff Defendants to also pay for
the four (4) year liability of the Plaintiff's employment with the "Nisanov Defendants."

                                                  3
  Case 1:17-cv-03814-SJ-RML Document 62 Filed 01/15/20 Page 4 of 7 PageID #: 234

        It should be noted that Plaintiff's counsel also has another pending FLSA lawsuit against
defendant Eved Nisanov in the EDNY before Judge Frederic Bock - Ayala-Zacarias v. Benjys
Kosher Pizza & Dairy Restaurant, Inc., Eved Nisanov et al, Docket No: 1:17-cv-00682. Most
recently in that matter, the docket indicates that Nisanov will be "re-filing" for bankruptcy. (See
Docket Entry below).

12/20/2019        Minute Entry for proceedings held before Judge Frederic Block: Louis Leon, Esq.
                  for the plaintiff and Lawrence Morrison, Esq. for the defendants, all present. Pre-
                  trial conference held on 12/20/2019. This case does not require a pre-trial order.
                  The defendant will be re-filing a Bankruptcy action. A further conference is set for
                  1/14/20 @ 3pm to see the status of the Bankruptcy case. (Court Reporter: Not
                  Reported.) (Innelli, Michael) (Entered: 12/20/2019)

        Plaintiff's counsel has been playing a game or "Gaming" which case -- this case or
 Ayala-Zacarias v. Benjys Kosher Pizza & Dairy Restaurant, Inc., Eved Nisanov et al,
 Docket No: 1:17-cv-00682, in which he can extort a payment from "Nisanov " -- at the time
 and expense of the parties, and two Federal Court Judges, Your Honor and Judge Frederic Bock.

          Had Plaintiff's counsel complied with the above three (3) court orders, this instant
 matter, Cantu-Mariano v. Elite Cafe Inc. et al, would and should have been resolved months
 if not years ago. Plaintiff's counsel's failure to comply with the above three (3) court orders is a
 failure to prosecute warranting sanctions and dismissal.

       3.   Plaintiff's Counsel's Continued Venomous Game Playing at the Court's
 Expense Further Warrants Sanctions and Dismissal of the Complaint for Failure to
 Prosecute.

         As the court can see, throughout the docket in this case, Plaintiff's counsel has continued
 to make frivolous requests for "sanctions" against Defendants' counsel at every step of this
 matter. All have been denied. (See Doc 27, denied; See Doc 35, denied; See Doc 36, denied).

         Plaintiff's counsel, Louis Leon, Esq., is a young attorney, admitted in 2015, apparently
 filled with venom and bent on obtaining some type of sanctions against counsel. Unfortunately,
 this continued venomous conduct has further wasted the court's time and the parties.

         Now the most recent venomous and frivolous attack by Plaintiff’s counsel Louis Leon,
 Esq. is asserted in his December 13, 2019 letter (Doc 54) in which he responded to the requested
 stay of the summary judgment briefing schedule. In that letter, Mr. Leon obscurely requests that
 I not be relieved as counsel until certain alleged disputes which he claims would subject me
 individually to sanctions are resolved.

         Mr. Leon alleges that Mr. Abohamra stated to him that he needed time to “investigate his
 clients’ claims” that I failed to turn over in discovery “vital” evidence. Plaintiff's counsel does
 not identify what this alleged "vital" evidence is.
                                                   4
 Case 1:17-cv-03814-SJ-RML Document 62 Filed 01/15/20 Page 5 of 7 PageID #: 235


       It is noteworthy that since December 13, 2019 to the present:

        (1) Mr. Abohamra has never communicated to me that there is any claim that he is
investigating claims that I failed to turn over documents or any evidence in discovery, nor has
Mr. Abohamra advised the Court that this is the alleged reason he seeks an extension of the
briefing schedule; and

        (2) that Mr. Leon fails to specify to the Court the alleged “abundant array of evidence”
that Mr. Abohamra allegedly identified to Mr. Leon as evidence that was turned over to me
before the close of discovery, but which I allegedly failed to produce to Plaintiff.

        It is curious that Mr. Abohamra would specify for Mr. Leon an abundant array of vital
evidence that I allegedly received but failed to produce in discovery, but neither Mr. Abohamra
nor Mr. Leon ever communicated to me (or even the court) the specifics of the alleged "vital"
evidence I allegedly failed to produce. Evidently because there is no basis for this outlandish
allegation. Indeed, through and including today, I have never received any communications
from either Mr. Abohamra or Mr. Leon specifying any evidence that I received but did not
produce in discovery.

        As set forth in my letter of December 13, 2019 (Doc 55), I have produced in discovery
all responsive documents and evidence, and that I do not have any documents or evidence that
were withheld from production in discovery. All documents that my client provided, were
produced in discovery.

       Several days after Mr. Leon’s December 13, 2019 letter (Doc 54) alleging that I failed to
produce documents or evidence in my possession in discovery, I received a communication
from Mr. Haimoff claiming that he provided to me airline tickets that would prove he was out of
the country prior to the purchase of the restaurant equipment and inventory on September 12,
2016, and this would show that he was not involved in the operation of the restaurant when it
was Elite Café operated by defendant Nisanov. (I contemplate how far Plaintiff's counsel would
go with his venomous attacks to obtain sanctions against me -- would he engage in this "story"
and advise Mr. Aborhama if you agree to it, I will lower my settlement demand?).

         Had Mr. Haimoff provided the airline tickets to me, I would have produced the airline
tickets in discovery. Mr. Haimoff never provided me with any airline tickets. I have reviewed
the file, and the history of my e mail communications with Mr. Haimoff, and confirmed that Mr.
Haimoff did not provide airline tickets (or any other documents) to demonstrate that he was out
of the country for a period of time before B & I Elite purchased the equipment and inventory.
Moreover, and more importantly Mr. Haimoff has already attested under oath that he was not in
the country and in Israel with his family. See Doc 41.



                                                5
 Case 1:17-cv-03814-SJ-RML Document 62 Filed 01/15/20 Page 6 of 7 PageID #: 236


        Thus, I respectfully submit that the double hearsay allegation by Mr. Leon that Mr.
Abohamra allegedly told him I withheld documents or evidence in discovery is without merit
and not a basis to decline my request to be relieved as counsel for Defendants, nor open up a
collateral litigation over documents allegedly withheld in discovery, based on specious and
unspecified claims that unidentified alleged documents or evidence were not produced in
discovery.

        It is highly curious that a Plaintiff's counsel would go to such great lengths to make such
a concern over an allegation that Defendants failed to produce documents. Indeed, such an act
would benefit Plaintiff's case - why would Plaintiff's counsel protest? Normally, in such
circumstances a Plaintiff's counsel would be joyous and contend such documents are now
precluded. Here, Plaintiff's counsel is the one who is seeming trying to "prosecute" this frivolous
allegation -- on behalf of Defendants' new counsel.

       The reasons are obvious to the naked eye. It only further evidences the true basis for the
claim by Mr. Leon -- This is just another venomous attack by Plaintiff's counsel. Another
continued frivolous attempt to obtain some type of sanctions against counsel. It is entirely
baseless and frivolous and should be sanctioned.

      Indeed, Mr. Leon has significant time to fill the court's docket with these frivolous
"Goose Chase" stories so that everyone has to waste their valuable time on them. Your Honor
and the court's staff spend valuable time addressing these "Goose Chases", along with
Defendants' counsel.

       Mr. Leon fills the Court docket with these venomous "Goose Chases" stories, wasting
everyone's time, but he has time to plans extensive vacations to Europe

       Instead of prosecuting this 2017 lawsuit, Mr. Leon spends the court's time on these
"Goose Chases" and then claims he is too busy planning European vacations and travelling
abroad to prosecute this lawsuit.

        Instead of complying with Your Honor's well established rule of 48 hours advanced
notice to adjourn a conference, Mr. Leon literally flouts those rules, and contends he was on a
two-week vacation to "to the Country of Georgia (formerly known as the Republic of Georgia)"
in Eastern Europe. (Plaintiff's counsel's letter Doc 60).




                                                  6
  Case 1:17-cv-03814-SJ-RML Document 62 Filed 01/15/20 Page 7 of 7 PageID #: 237


                                        CONCLUSION

         Thus, I respectfully submit that the double hearsay allegation by Mr. Leon that Mr.
 Abohamra allegedly told him I withheld documents or evidence in discovery is without baseless,
 entirely without merit and not a basis to decline my request to be relieved as counsel for
 Defendants, nor open up a collateral litigation over documents allegedly withheld in discovery,
 based on specious and unspecified claims that unidentified alleged documents or evidence were
 not produced in discovery.

         I further respectfully submit that sanctions should be imposed upon Plaintiff's counsel in
 the form of reasonable attorney's fees and costs to respond to his numerous "Goose Chase"
 stories and for his 12th hour adjournment request of the January 7, 2020 conference. I appeared
 at Your Honor's courtroom at approximately 8:10 a.m., and thereafter waited for the courtroom
 to open. I was met thereafter by Your Honor's secretary who advised that an adjournment order
 was posted at 8:31 a.m.

        Further as provided above, dismissal of this 2017 Complaint is warranted based on a
 continued lack of prosecution.


                                                            Respectfully submitted,

                                                            Michael K. Chong
                                                            Michael K. Chong, Esq.




MKC/
cc: All counsel (via ECF)
                                                  7
